DETAILED ACTION
This communication responsive to the application No. 16/574,554 filed on September 18,
2021. Claims 1-20 are pending and are directed towards method, system and program product for SPEEDING UP A FULL ANTIVIRUS SCAN OF FILES ON A MOBILE DEVICE.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of a certified copy required by 37 CFR 1.55. The certified copy has been filed in this application on 11/26/2019.
A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. See 35 U.S.C. 119(b)(3) and 372(b)(3) and 37 CFR 1.55(a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. See 37 CFR 41.154(b) and 41.202(e). See MPEP § 2304.01(c). 

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 9, 12 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 12 and 20 recite the limitation “and information about the antivirus scan performed…”. There is insufficient antecedent basis for these limitations in the claims. 
Claim 9 recites the limitation “wherein the antivirus scan of the file…”. There is insufficient antecedent basis for these limitations in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8-12, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al. U.S. Patent Pub. No. 2012/0159631 A1 (hereinafter “Niemela”) in view of Palliyil et al. U.S. patent Pub. No. 2005/0132206 A1 (hereinafter “Palliyil”).

As per claim 1, Niemela teaches a computer-implemented method for performing a repeat antivirus scan of a file (object of the invention to improve the speed of scanning a file stored in a file system, […] to know when to re-scan a previously scanned file in the light of the release of a new malware. Niemela, para [0008]), comprising: 
Intermediate scanning results are obtained for a file in the file system, prior to a scan of the file being completed. The intermediate scanning results are then stored in a database. Niemela, para [0009]), 
wherein the record comprises a first hash sum of the file, a second hash sum of the file (Other examples of intermediate scanning results include the results of performing hash operations on both full and partial files. Niemela, para [0032]), and information about the antivirus scan performed including at least a date of performance of the previous antivirus scan of the file (storing in the database a date when a file was last scanned. Niemela, para [0012]) and a verdict from cloud services (receiving from a remote anti-virus server, a set of malware signatures, the set of malware signatures having been determined at the remote anti-virus server using the intermediate scanning results stored in the database. Niemela, para [0023]); 
performing a repeat antivirus scan of the file (a processor arranged to perform an anti-virus scan of at least one file in the file system, wherein the anti-virus scan comprises at least one intermediate scan of the file. Niemela, para [0017]) comprising: 
calculating the first hash sum of the file (performing hash operations on both full and partial files. Niemela, para [0032]); 
refraining from performing the repeat antivirus scan of the file in response to determining that the verdict obtained is unchanged (the anti-virus function 3 compares information in the intermediate scanning results database 5 with pre-filter information for each updated or new malware signature included in the new virus data, thereby eliminating a large number of files that would otherwise be scanned. Niemela, para [0036]) (re-scanning needs to be done only with signatures added or modified since the previous scan. Niemela, para [0037]) and that no updates to antivirus databases has occurred since the date of the performance of the previous antivirus scan (comparing the date when the file was last scanned with a date when an anti-virus database was updated with a new malware definition, and in a subsequent scan of the file system, omitting from the scan those files that were last scanned after the anti-virus database was updated with the new malware definition. Niemela, para [0022]); 
otherwise, performing the repeat antivirus scan of the file (When the anti-virus database 4 receives new virus data via an I/O device 6, prior art systems without an intermediate scanning results database 5 must rescan the files stored in the file system. Niemela, para [0036]).
Niemela does not explicitly teach retrieving, using the calculated first hash sum of the file, the second hash sum of the file  	and information about the previous antivirus scan performed, from the local database of the computing device; requesting from the cloud services, a verdict on the file using the second hash sum of the file. 
However, teaches retrieving, using the calculated first hash sum of the file, the second hash sum of the file and information about the previous antivirus scan performed, from the local database of the computing device (The antivirus program 90 on system C.sub.1 sends 305 the new set of hash values to the virus scan coordinator program 100 running on the pool server 60. The virus scan coordinator program 100 on the pool server identifies the set of hash values held in the repository 400 for system C.sub.1, and compares 310 the stored set of values with the newly computed set of values for C.sub.1. Palliyil, para [0062] and Fig. 6); 
requesting from the cloud services, a verdict on the file using the second hash sum of the file (The comparisons determine 320 whether each of the newly computed set of hash values matches a hash value stored in the repository 400 for system C.sub.1. Palliyil, para [0062] and Fig. 6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Niemela to retrieving, using the calculated first hash sum of the file, the second hash sum of the file and information about the previous antivirus scan performed, from the local database of the computing device; requesting from the cloud services, a verdict on the file using the second hash sum of the file. One would be motivated to do so, for identifying unchanged files or duplicate files to enable more efficient use of operations such as antivirus scanning. (Palliyil, para [0001]).

As per claims 4 and 15, Niemela and Palliyil teach the method and the system of claims 1 and 12, wherein the first hash sum is computed from a portion of content of the file, and wherein the second hash sum is computed from an entirety of the content of the file (hash values for the file, hash values for parts of the file. Niemela, para [0011])(Other examples of intermediate scanning results include the results of performing hash operations on both full and partial files. Niemela, para [0032]).

As per claims 5 and 16, Niemela and Palliyil teach the method and the system of claims 1 and 12, wherein a time to calculate the first hash sum of the file is less than a time to calculate the second hash sum of the file (hash values for the file, hash values for parts of the file. Niemela, para [0011])(Other examples of intermediate scanning results include the results of performing hash operations on both full and partial files. Niemela, para [0032]) [Niemela teaches calculating hash values for part of the file, and hash values for the entire file, which inherits the fact that time needed to calculate hash for part of the file is less than the time needed to calculate hash for the entire file.].

As per claim 8, Niemela and Palliyil teach the method of claim 1, wherein the antivirus scan of the file includes one or more of signature analysis of the file and heuristic analysis of the file (An anti-virus application can make use of various methods to detect malware including scanning, integrity checking and heuristic analysis. Of these methods, malware scanning involves the anti-virus application examining objects such as files for a virus fingerprint or "signature" that is characteristic of an individual malware program. Niemela, para [0005]).

As per claim 9, Niemela and Palliyil teach the method of claim 1, wherein the antivirus scan of the file includes one or a combination of requesting a verdict on the file from the cloud services (receiving from a remote anti-virus server, a set of malware signatures, the set of malware signatures having been determined at the remote anti-virus server using the intermediate scanning results stored in the database. Niemela, para [0023]) and an antivirus scan by a security module executing on the computing device (For a given file stored in the file system, the anti-virus function 3 determines an intermediate scan to be carried out. Niemela, para [0046] and Fig. 2).

As per claim 10, Niemela and Palliyil teach the method of claim 1, wherein the verdict on the file from cloud services is one of the following: a malicious file; a non-malicious file; an unknown file (Files stored in the file system 12 are scanned remotely by checking against the remote anti-virus database. Niemela, para [0055]) (the speed of a scan can be greatly improved by omitting from a scan known clean files stored in the file system 12. Only unclassified files must be scanned. One way to identify known clean files is by using a file hash value to prevent false positive results. Niemela, para [0056]).

As per claims 11 and 19, Niemela and Palliyil teach the method of claims 1 and 12, wherein the cloud services comprises regularly updated knowledge databases on the reputation of files, databases of malicious files, and databases of trusted files (The intermediate scanning results database 5 minimizes the impact of an anti-virus database 4 update, and so it is feasible for suppliers of anti-virus database 4 updates to provide smaller, more frequent updates, allowing them to react more quickly to new threats. Niemela, para [0039]).

As per claim 12, Niemela teaches a system for performing a repeat antivirus scan of a file (object of the invention to improve the speed of scanning a file stored in a file system, […] to know when to re-scan a previously scanned file in the light of the release of a new malware. Niemela, para [0008]), comprising: 
a memory device configured to store a local database, wherein the local database comprises a record for a corresponding file added in response to determining that the corresponding file is not malicious based on a previous antivirus scan(Intermediate scanning results are obtained for a file in the file system, prior to a scan of the file being completed. The intermediate scanning results are then stored in a database. Niemela, para [0009]),
wherein the record comprises a first hash sum of the file, a second hash sum of the file (Other examples of intermediate scanning results include the results of performing hash operations on both full and partial files. Niemela, para [0032]), and information about the (storing in the database a date when a file was last scanned. Niemela, para [0012]) and a verdict from cloud services (receiving from a remote anti-virus server, a set of malware signatures, the set of malware signatures having been determined at the remote anti-virus server using the intermediate scanning results stored in the database. Niemela, para [0023]); 
a hardware processor communicatively coupled to the memory device, and configured to performing a repeat antivirus scan of the file (a processor arranged to perform an anti-virus scan of at least one file in the file system, wherein the anti-virus scan comprises at least one intermediate scan of the file. Niemela, para [0017]) comprising: 
calculate the first hash sum of the file (performing hash operations on both full and partial files. Niemela, para [0032]); 
refrain from performing the repeat antivirus scan of the file in response to determining that the verdict obtained is unchanged (the anti-virus function 3 compares information in the intermediate scanning results database 5 with pre-filter information for each updated or new malware signature included in the new virus data, thereby eliminating a large number of files that would otherwise be scanned. Niemela, para [0036]) (re-scanning needs to be done only with signatures added or modified since the previous scan. Niemela, para [0037]) and that no updates to antivirus databases has occurred since the date of the performance of the previous antivirus scan (comparing the date when the file was last scanned with a date when an anti-virus database was updated with a new malware definition, and in a subsequent scan of the file system, omitting from the scan those files that were last scanned after the anti-virus database was updated with the new malware definition. Niemela, para [0022]); 
(When the anti-virus database 4 receives new virus data via an I/O device 6, prior art systems without an intermediate scanning results database 5 must rescan the files stored in the file system. Niemela, para [0036]).
Niemela does not explicitly teach retrieve, using the calculated first hash sum of the file, the second hash sum of the file and information about the previous antivirus scan performed, from the local database of the computing device; request from the cloud services, a verdict on the file using the second hash sum of the file. 
However, teaches retrieve, using the calculated first hash sum of the file, the second hash sum of the file and information about the previous antivirus scan performed, from the local database of the computing device (The antivirus program 90 on system C.sub.1 sends 305 the new set of hash values to the virus scan coordinator program 100 running on the pool server 60. The virus scan coordinator program 100 on the pool server identifies the set of hash values held in the repository 400 for system C.sub.1, and compares 310 the stored set of values with the newly computed set of values for C.sub.1. Palliyil, para [0062] and Fig. 6); 
request from the cloud services, a verdict on the file using the second hash sum of the file (The comparisons determine 320 whether each of the newly computed set of hash values matches a hash value stored in the repository 400 for system C.sub.1. Palliyil, para [0062] and Fig. 6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Niemela to retrieve, using the calculated first hash sum of the file, the second hash sum of the file and information about the previous antivirus scan performed, from the local database of the computing device; request from the cloud services, a verdict on the file using the second hash sum of the file. One  (Palliyil, para [0001]).

As per claim 20, Niemela teaches a non-transitory computer readable medium comprising computer executable instructions for performing a repeat antivirus scan of a file, (object of the invention to improve the speed of scanning a file stored in a file system, […] to know when to re-scan a previously scanned file in the light of the release of a new malware. Niemela, para [0008]) (a computer readable medium in the form of a memory 20 on which a computer program 21 in the form of computer readable code is stored. Niemela, para [0065]), including instructions for: 
adding, to a local database on a computing device, a record for a corresponding file in response to determining that the corresponding file is not malicious based on a previous antivirus scan (Intermediate scanning results are obtained for a file in the file system, prior to a scan of the file being completed. The intermediate scanning results are then stored in a database. Niemela, para [0009]), 
wherein the record comprises a first hash sum of the file, a second hash sum of the file (Other examples of intermediate scanning results include the results of performing hash operations on both full and partial files. Niemela, para [0032]), and information about the antivirus scan performed including at least a date of performance of the previous antivirus scan of the file (storing in the database a date when a file was last scanned. Niemela, para [0012]) and a verdict from cloud services (receiving from a remote anti-virus server, a set of malware signatures, the set of malware signatures having been determined at the remote anti-virus server using the intermediate scanning results stored in the database. Niemela, para [0023]); 
a processor arranged to perform an anti-virus scan of at least one file in the file system, wherein the anti-virus scan comprises at least one intermediate scan of the file. Niemela, para [0017]) comprising: 
calculating the first hash sum of the file (performing hash operations on both full and partial files. Niemela, para [0032]); 
refraining from performing the repeat antivirus scan of the file in response to determining that the verdict obtained is unchanged (the anti-virus function 3 compares information in the intermediate scanning results database 5 with pre-filter information for each updated or new malware signature included in the new virus data, thereby eliminating a large number of files that would otherwise be scanned. Niemela, para [0036]) (re-scanning needs to be done only with signatures added or modified since the previous scan. Niemela, para [0037]) and that no updates to antivirus databases has occurred since the date of the performance of the previous antivirus scan (comparing the date when the file was last scanned with a date when an anti-virus database was updated with a new malware definition, and in a subsequent scan of the file system, omitting from the scan those files that were last scanned after the anti-virus database was updated with the new malware definition. Niemela, para [0022]); 
otherwise, performing the repeat antivirus scan of the file (When the anti-virus database 4 receives new virus data via an I/O device 6, prior art systems without an intermediate scanning results database 5 must rescan the files stored in the file system. Niemela, para [0036]).
Niemela does not explicitly teach retrieving, using the calculated first hash sum of the file, the second hash sum of the file  	and information about the previous antivirus scan performed, from the local database of the computing device; requesting from the cloud services, a verdict on the file using the second hash sum of the file. 
(The antivirus program 90 on system C.sub.1 sends 305 the new set of hash values to the virus scan coordinator program 100 running on the pool server 60. The virus scan coordinator program 100 on the pool server identifies the set of hash values held in the repository 400 for system C.sub.1, and compares 310 the stored set of values with the newly computed set of values for C.sub.1. Palliyil, para [0062] and Fig. 6); 
requesting from the cloud services, a verdict on the file using the second hash sum of the file (The comparisons determine 320 whether each of the newly computed set of hash values matches a hash value stored in the repository 400 for system C.sub.1. Palliyil, para [0062] and Fig. 6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Niemela to retrieving, using the calculated first hash sum of the file, the second hash sum of the file and information about the previous antivirus scan performed, from the local database of the computing device; requesting from the cloud services, a verdict on the file using the second hash sum of the file. One would be motivated to do so, for identifying unchanged files or duplicate files to enable more efficient use of operations such as antivirus scanning. (Palliyil, para [0001]).

Claims 2-3, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al. U.S. Patent Pub. No. 2012/0159631 A1 (hereinafter “Niemela”) in view of Palliyil et al. U.S. patent Pub. No. 2005/0132206 A1 (hereinafter “Palliyil”) and further in view of Fossen et al. U.S. Patent Pub. No. 2008/0141373 A1 (hereinafter “Fossen”)

As per claims 2 and 13, Niemela and Palliyil teach the method and the system of claims 1 and 12, wherein the computing device is a mobile device (Any client device, such as a desktop personal computer (PC), laptop, personal data assistant (PDA) or mobile phone. Niemela, para [0002]). Niemela does not explicitly teach that the file is an archive file comprised of a plurality of files in compressed form and a central directory portion.
However, Fossen teaches the file is an archive file comprised of a plurality of files in compressed form and a central directory portion (the archive file 400 is a zip archive and includes (i) one or more local file headers, i.e., local file header 1 410, local file header 2 430 and local file header N 450; (ii) corresponding file data, i.e., file data 1 420, file data 2 440 and file data N 460, respectively, immediately following the local file headers; (iii) a central directory 470 containing file headers. Fossen, para [0071] and Fig. 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Niemela so that the file is an archive file comprised of a plurality of files in compressed form and a central directory portion. One would be motivated to do so, for detection of malicious or undesired computer files within an archive file. (Fossen, para [0004]).

As per claims 3 and 14, Fossen in view of Niemela and Palliyil teaches the method and the system of claims 2 and 13. Niemela teaches (hash values for the file, hash values for parts of the file. Niemela, para [0011]) (Other examples of intermediate scanning results include the results of performing hash operations on both full and partial files. Niemela, para [0032]). Niemela does not explicitly teaches wherein the first hash sum is computed from the central 
However, Fossen teaches wherein the first hash sum is computed from the central directory portion of the archive file, and wherein the second hash sum is computed from an entirety of the content of the archive file (The most common useful properties are the hash of the uncompressed file, the uncompressed length, the compressed length and file name. Fossen, para [0090])( the zip archive format includes a hash value (i.e., a 32-bit cyclic redundancy checksum (CRC-32) value 721) and both an indication of the size of the contained file in compressed format 722 and an indication of the size of the contained file in uncompressed format. Fossen, para [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Niemela so that the first hash sum is computed from the central directory portion of the archive file, and wherein the second hash sum is computed from an entirety of the content of the archive file. One would be motivated to do so, for detection of malicious or undesired computer files within an archive file. (Fossen, para [0004]).

Claims 6-7, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Niemela et al. U.S. Patent Pub. No. 2012/0159631 A1 (hereinafter “Niemela”) in view of Palliyil et al. U.S. patent Pub. No. 2005/0132206 A1 (hereinafter “Palliyil”) and further in view of Mungre et al. U.S. Patent Pub. No. 2021/0081532 A1 (hereinafter “Mungre”)

As per claims 6 and 17, Niemela and Palliyil teach the method and the system of claims 1 and 12. Niemela does not explicitly teach that the method and the system further comprising partial resetting results of previous antivirus scans of files comprising: determining, for each record in the local database, an estimated probability that the corresponding result of the previous antivirus scans should be reset; and removing records from the local database having a corresponding estimated probability that exceeds a pre-determined reset-record threshold.
However, Mungre teaches partial resetting results of previous antivirus scans of files comprising: determining, for each record in the local database, an estimated probability that the corresponding result of the previous antivirus scans should be reset (the device can compare (e.g., by a file examination component 910) an elapsed time since a previous malware scan for a first file of the respective files in the directory having a first filename in a filename sequence to a scan age threshold associated with a scheduled malware scan task for the first directory. Mungre, para [0071]); and 
removing records from the local database having a corresponding estimated probability that exceeds a pre-determined reset-record threshold (in response to the elapsed time since the previous malware scan for the first file being determined at 1504 to be less than the scan age threshold, the device can remove (e.g., by a schedule modification component 920) the scheduled malware scan task with respect to the first file and at least one second file of the respective files in the first directory having respective second filenames in the filename sequence. Mungre, para [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Niemela so that the partial resetting results of previous antivirus scans of files comprising: determining, for each .

As per claims 7 and 18, Mugnre in view of Niemela and Palliyil teaches the method and the system of claims 6 and 17.  Niemela teaches the more updates of the antivirus databases have occurred since the corresponding date of the performance of the pervious antivirus scan of the corresponding file (storing in the database a date when a file was last scanned, comparing the date when the file was last scanned with a date when an anti-virus database was updated with a new malware definition and, in a subsequent scan of the file system, omitting from the scan those files that were last scanned after the anti-virus database was updated with the new malware definition. Niemela, para [0012]). Niemela does not explicitly teach wherein the estimated probability is determined to be higher based on more time passing since the corresponding date of the performance of the previous antivirus scan of the corresponding file
However, Mungre teaches wherein the estimated probability is determined to be higher based on more time passing since the corresponding date of the performance of the previous antivirus scan of the corresponding file (in response to the elapsed time since the previous malware scan for the first file being determined at 1504 to be less than the scan age threshold, the device can remove (e.g., by a schedule modification component 920) the scheduled malware scan task with respect to the first file and at least one second file of the respective files in the first directory having respective second filenames in the filename sequence. Mungre, para [0072]), 
.

Related Prior Art
The following references have been considered relevant by the examiner: 
A.  Vignoles et al. US 2003/0041259 A1 directed to a current scanner encountering that computer file again may examine the update status field information to determine if they match, if the update status field information does not match, then this indicates that one of the scanners concerned is out-of-date and an appropriate alert message relating to this out-of-date scanner is then generated and issued 
B. Turbin US 2012/0297486 A1 directed to scanning for malware during execution of an application on a computer system, and detecting accesses by the application to files within a common directory, using the detected accesses to identify one or more groups of files within said common directory that the application may subsequently want to access, and scanning said one or more groups of files for malware prior to the application attempting to access files of the group or groups
C. De Spiegeleer US 2007/0150948 A1 directed to calculating a hash value of a new file created or received on a local computing device, transmitting the hash value to the central infrastructure, comparing the hash value with a previously determined hash value stored in a database on the central infrastructure to determine whether the file is new to the network and if 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

Respectfully Submitted




/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492                                                                                                                                                                                            

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492